Title: From Thomas Jefferson to Oliver & Thompson, 14 November 1793
From: Jefferson, Thomas
To: Oliver & Thompson



Gentlemen
Germantown Nov. 14. 1793.

The present is to acknolege the receipt of your favor of the inst. on the injuries you have received in the case of your ship Cincinnatus. It shall be duly attended to. I have reason to expect immediately some other matter, which by increasing the mass will give it more weight. I have the honor to be Gentlemen Your most obedt. servt

Th: Jefferson

